         Case: 3:20-cv-00249-wmc Document #: 425 Filed: 07/10/20 Page 1 of 3




                                                                              dlenz@lawtoncates.com

                                                       July 10, 2020

Hon. William M. Conley
U.S. District Court for the
Western District of Wisconsin
120 N. Henry St., Rm. 320
Madison, WI 53703

         Re:       Democratic National Committee et al. v. Bostelmann et al.
                   Case Nos. 3:20-cv-249; 3:20-cv-278; 3:20-cv-340; 3:20-cv-459 (consolidated)

Dear Judge Conley:

        On behalf of Defendants in the above-reference consolidated cases Ann S. Jacobs, Dean
Knudson, Mark L. Thomsen, Robert F. Spindell, Julie M. Glancey and Marge Bostelmann, in
their official capacities as Commissioners of the Wisconsin Elections Commission and Meagan
M. Wolfe, in her official capacity as the Administrator of the Wisconsin Elections Commission
(collectively, the “WEC Defendants”), we write to respectfully request that, as soon as is
practicable (1) the Court hold a status conference via telephone or videoconference regarding
pending and future discovery requests, particularly requests for the production of documents,
directed to the WEC Defendants, including staff; or, in the alternative, (2) that the Court issue
guidance on the proper discovery for purposes of this litigation, particularly the pending motions
for preliminary injunctions. [‘249 Case Dkt. Nos. 252, 369, 395; ‘459 Case Dkt. No. 40].

        This Court permitted parties in DNC et al. v. Bostelmann, et al. to commence discovery
on June 10, 2020, advising the parties: “The parties should be restrained in their requests and
should also endeavor to turn around written responses within 7 to 10 days, as well as schedule
any needed depositions shortly thereafter.” [‘249 Case Dkt. No. 217, p. 19]. On June 30, the
parties submitted a Joint Stipulated Scheduling Order, contemplating that the additional plaintiffs
in the Gear, Swenson and Edwards litigation could commence discovery immediately. [‘249
Case Dkt. No. 232].

       On June 22, the DNC Plaintiffs served Interrogatories and Requests for the Production of
Documents. The Requests for Production are attached hereto. On July 2, the WEC produced over
6,000 documents. While the WEC reviewed and redacted its responses for privilege and
personally identifiable information, it sought to be as inclusive as possible in its responses. In
addition, the WEC produced Administrator Wolfe for a half-day deposition on July 3 (which will

_________________________________________________________________________________________________________

Also serving you in Jefferson, WI at:
146 E. Milwaukee Street, Suite 120 | PO Box 399 | Jefferson, WI 53549
P 920.674.4567 | F 920.674.4726
        Case: 3:20-cv-00249-wmc Document #: 425 Filed: 07/10/20 Page 2 of 3




be continued on July 16). The parties also deposed Commissioner Spindell and will be taking the
deposition of the chairperson, Commissioner Jacobs, on July 17.

        On July 6, the Edwards and Swenson plaintiffs served a total of 17 additional Requests
for the Production of Documents and on July 9, the Gear Plaintiffs served an additional 25
requests. Those requests are also attached. Many of the document requests are incredibly broad
and seek things like “all communications” and “all documents” regarding a variety of subjects.

        The WEC, particularly its relatively small staff, receives constant communication from
voters, local election officials and other interested parties via email, MyVote comment,
voicemail and regular mail. That volume of communication was much higher in the lead-up to
the April 7 Election. Responding to the DNC Requests took an incredible amount of time and
effort by the staff, meaning they were unable to perform their normal tasks including preparing
for Wisconsin’s August 11 Partisan Primary and assisting local election officials. Responding to
the pending requests from each other set of Plaintiffs will be overly burdensome on the WEC
staff, who will be forced to conduct ongoing searches of their email and documents.

         The Plaintiffs have all filed their respective motions for preliminary injunction and
voluminous supporting material, which includes no apparent material derived from the DNC
document production. [‘249 Case Dkt. Nos. 252-423]. The Swenson plaintiffs filed their motion
and material before discovery commenced. [‘459 Case Dkt. Nos. 40-51]. In addition to their
normal duties, the WEC staff is also assisting counsel in responding to these motions, including
over 1,700 Proposed Findings of Fact on or before July 20, 2020. The WEC Defendants are
mindful that the Plaintiffs will all have an opportunity to submit briefs in reply and potentially
live testimony on August 5-6. The WEC is also aware of the importance of this case to all parties
and the public. However, the current level of open-ended document discovery 1 is not sustainable
given the expedited nature of the case and the duties and capacity of the WEC. The WEC
Defendants’ counsel has conferred with counsel for the Swenson Plaintiffs and, while all parties
worked in good faith, it is apparent that the parties will not be able to agree on the appropriate
scope of discovery.

        In light of this situation, as well as the Court’s prior admonition and the parties’ interest
in avoiding duplicative motions for protective orders, motions to compel and repetitive briefing,
the WEC Defendants respectfully request that, as soon as is practicable (1) the Court hold a
status conference via telephone or videoconference regarding pending and future discovery
requests, particularly requests for the production of documents, directed to the WEC Defendants,
including staff; or, in the alternative, (2) that the Court issue guidance on the proper discovery
for purposes of this litigation, particularly the pending motions for preliminary injunctions.




1
 The Edwards, DNC and Swenson Plaintiffs have also served interrogatories and requests to admit, to which the
WEC Defendants will continue to respond.
      Case: 3:20-cv-00249-wmc Document #: 425 Filed: 07/10/20 Page 3 of 3




                                              Sincerely,

                                              LAWTON & CATES, S.C.


                                              Electronically signed by Daniel S. Lenz
                                              Daniel S. Lenz
                                              Terry M. Polich
                                              Dixon R. Gahnz.
                                              Daniel P. Bach

DSL:cf
cc:    All counsel of record (via E-Filing)
